Citation Nr: 1241441	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-31 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for limitation of left knee flexion, residual of osteoarthritis.

2.  Entitlement to a compensable initial evaluation for limitation of left knee extension, residual of osteoarthritis.

3.  Entitlement to a compensable initial rating for hypertension. 


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1982 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted service connection for left knee osteoarthritis, and service connection for hypertension, and assigned 10 percent and noncompensable initial evaluations, respectively, effective from November 1, 2008.  

In August 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

In a September 2012 rating decision, the Veteran was awarded separate service connection for limitation of extension of the left knee, residual of osteoarthritis, and assigned a noncompensable initial rating, effective from September 15, 2011.  

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The assignment of a separate noncompensable evaluation for limitation of extension of the left knee, residual of osteoarthritis, does not constitute the maximum available benefit.  Therefore, the claim for an increased evaluation for the left knee disability remains before the Board.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left knee osteoarthritis has been manifested by limitation of flexion to 130 degrees with painful motion, and without instability, frequent episodes of locking or effusion, ankylosis, dislocation or removal of the semilunar cartilage, or impairment of the tibia or fibula. 

2.  Prior to September 15, 2011, the Veteran's left knee osteoarthritis manifested full extension to 0 degrees, thereafter, extension was limited to 5 degrees with painful motion.  

3.  The Veteran's hypertension is mild and has required continuous medication without a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 10 percent for left knee osteoarthritis based on limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-60, 5262 (2012).

2.  The schedular criteria for a compensable initial rating for left knee osteoarthritis based on limitation of extension have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5261.  

3.  The schedular criteria for a compensable initial rating for hypertension have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.3, 4.7, 4.104, Diagnostic Code 7101. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).


VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial ratings assigned following awards of service connection.  The claims for service connection for the disabilities on appeal are now substantiated and the filing of a notice of disagreement as to the April 2009 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial ratings assigned his left knee and hypertension triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The July 2009 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.


Duty to Assist

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA and other federal treatment.  The Veteran has not identified any private health care providers who have treated his left knee or hypertension.  Additionally, the Veteran was provided proper VA examinations in response to his claims.

The Board also finds that VA has complied with the August 2011 remand orders of the Board.  In response to the Board's remand, the Veteran was contacted in a September 2011 letter and asked to identify all facilities where he had received treatment for the disabilities on appeal since 2009.  The Veteran responded with a September 2011 medical release form indicating all his treatment had been rendered at the Dayton VA Medical Center (VAMC).  The Veteran was also provided a VA examination to determine the current severity of his left knee and hypertension disabilities in September 2011.  The case was then readjudicated in September 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


 Left Knee

Service connection for left knee osteoarthritis was awarded in the April 2009 rating decision on appeal effective November 1, 2008.  The disability was rated as 10 percent disabling based on limitation of flexion.  In a September 2012 rating decision, a separate noncompensable evaluation was granted for limitation of extension of the left knee effective September 15, 2011.  The Veteran contends that increased ratings are warranted for the left knee as he experiences constant pain and limitation of motion.  

The Veteran's osteoarthritis of the left knee is rated as 10 percent disabling under Diagnostic Code 5260 for limitation of flexion.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2012).  Diagnostic Code 5260 provides for a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's most severe limitation of flexion was measured at the September 2011 VA examination when it was limited to 130 degrees.  With respect to functional factors, the September 2011 VA examiner reported that the Veteran began to experience left knee pain at the endpoint of testing and there was no additional loss of motion with repetitive use.  The Veteran's left knee also manifested near full flexion to 135 degrees during an earlier VA examination in February 2009.  Again, there was no pain during range of motion testing.  Therefore, even with consideration of functional factors, the Veteran has not manifested limitation of flexion that warrants an increased evaluation under Diagnostic Code 5260 (2012).  

The Veteran is also in receipt of a noncompensable separate rating for limitation of extension under Diagnostic Code 5261 from September 15, 2011.  VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004).  Diagnostic Code 5261 provides for a 10 percent evaluation for extension limited to 10 degrees and a 20 percent evaluation is assigned when extension is limited to 15 degrees.  A 30 percent evaluation is warranted for extension limited to 20 degrees and a 40 percent evaluation is assigned for extension limited to 30 degrees.  A maximum 50 percent evaluation is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Prior to September 15, 2011, the Veteran manifested full extension of the left knee.  Upon VA examination in February 2009, extension was measured to 0 degrees with no pain during range of motion testing and no additional loss of motion during repetitive use.  Extension of the left knee was limited to 5 degrees during the September 2011 VA examination with pain noted at the endpoint of motion testing.  The Veteran again had no additional loss of motion with repetitive use.  Extension to 5 degrees is noncompensable under Diagnostic Code 5261 and a compensable rating is therefore not warranted at anytime during the claims period under this diagnostic code.  

The Veteran is service-connected for osteoarthritis of the left knee and X-rays dating from the February 2009 and September 2011 VA examinations demonstrate the presence of early degenerative arthritis.  Diagnostic Code 5003, pertaining to degenerative arthritis (and Diagnostic Code 5010 for traumatic arthritis), provides for a rating of 10 percent for each major joint or group of minor joints affected by noncompensable limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  An increased rating of  20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran has manifested arthritis of the left knee and noncompensable limitation of flexion and extension throughout the rating period on appeal.  However, the Veteran has consistently reported experiencing constant pain in the left knee in statements dated throughout the claims period.  The Veteran is competent to report symptoms such as pain, and the Board finds that his statements constitute satisfactory evidence of painful motion to allow for a 10 percent rating under Diagnostic Code 5003.  An increased 20 percent evaluation is not appropriate under this diagnostic code as the Veteran's left knee arthritis clearly only involves one joint group.  

The Board has considered whether increased or separate ratings are warranted under the other criteria for rating the knee, but finds that these diagnostic codes are not for application.  The Veteran's left knee was stable at both the February 2009 and September 2011 VA examinations, and he has not reported any subluxation.  An increased or separate rating is therefore not warranted under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  There is also no evidence of dislocated semilunar cartilage with frequent episodes of "locking," with pain and effusion into the joint as required for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran has also not demonstrated knee ankylosis, removal of the semilunar cartilage, or impairment of the tibia and fibula and Diagnostic Codes 5256, 5259, and 5262 are not for application.  

In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for any additional increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Hypertension

Service connection for hypertension was granted in the April 2009 rating decision on appeal with a noncompensable initial evaluation assigned effective November 1, 2008.  The Veteran contends that an increased evaluation is warranted as his hypertension requires the use of continuous medication and has resulted in diastolic blood pressure readings that are predominantly 100 or more.  

The current noncompensable evaluation for hypertension was assigned under Diagnostic Code 7101 pertaining to hypertensive vascular disease.  This diagnostic code does not provide for a zero percent (noncompensable) rating, therefore the initial evaluation was assigned in accordance with 38 C.F.R. § 4.31.  Under Diagnostic Code 7101, a 10 percent rating is applicable if diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure of predominantly 100 or more and continuous medication is required to control blood pressure.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran's hypertension has been controlled with continuous medication throughout most of the rating period, but the Board finds that there is no history of diastolic pressure predominantly 100 or more.  There is also no evidence of systolic pressure predominantly 160 or more.  Records of VA treatment from the Dayton VA Medical Center (VAMC) document findings of diastolic pressure ranging from 87 to 98 with systolic pressure ranging from 137 to 162.  The Veteran's VA physicians have consistently characterized his hypertension as mild and in April 2009 and February 2010 found that his diastolic pressure averaged 90-97 with systolic pressure averaging 140-155.  These findings are clearly below the level contemplated by a compensable evaluation under Diagnostic Code 7101.  

The results of VA examinations performed in February 2009 and September 2011 also do not support the award of a compensable rating.  In February 2009, the Veteran's blood pressure readings (taken over a three day period) were measured as 148/100, 146/98, and 140/96.  Although a diastolic pressure of 100 was observed on the first day of testing, this represents the only objective finding of diastolic pressure of 100 during this period.  As noted above, the Veteran's VAMC records clearly did not show diastolic pressure predominantly 100 or above, and the September 2011 VA examination also did not demonstrate diastolic pressure to this severity.  The September 2011 VA examiner measured the Veteran's blood pressure as 146/96 and 147/97.  The examiner also specifically found that the Veteran did not have a history of diastolic pressure of 100 or more.  

The Board notes that the record does contain some findings of diastolic blood pressure measuring 100 or more during a four month period in 2012.  In January 2012, the Veteran reported that self-monitoring of his blood pressure indicated diastolic readings ranging from 108 to 118 and systolic pressure readings from 163 to 173.  He sought treatment at Wright Patterson Air Force Base Hospital, and his blood pressure in January 2012 was measured as 146/100.  A month later, his blood pressure had increased to 155/105 and his medication was adjusted.  By April 2012 the Veteran's blood pressure was reduced to 143/99 and in August 2012 a finding of blood pressure measuring 125/82 was made.  The Board finds that the four month period between January 2012 and April 2012 represents an acute increase in blood pressure, but is not indicative of the Veteran's predominant blood pressure readings throughout the rating period.  His hypertension medication was adjusted in February 2012 and resulted in reduced blood pressure measurements by April 2012 and near normal findings in August 2012.  The Board cannot conclude that this brief period of increased readings establishes that the Veteran's diastolic pressure was "predominantly" 100 or more, especially in light of the near normal readings recorded a few months later.  

Furthermore, the Veteran's other reported self-monitored blood pressure levels are not consistent with those recorded during objective medical testing.  In the May 2009 notice of disagreement, the Veteran stated that his diastolic pressure ranged between 101 and 107.  These levels are not consistent with those noted at the VAMC during the same period.  As noted above, the Veteran's VA doctor found that his diastolic pressure averaged a range of 90-97 in April 2009 and his blood pressure in August 2009 was measured at 162/91.  The Veteran is competent to report the blood pressure readings obtained using his home monitor, but the Board finds that the levels recorded by medical professionals in the context of objective medical testing are more probative regarding the true severity of the Veteran's hypertension.  

In sum, the Veteran's hypertension has required the use of continuous medication, but has not manifested a history of diastolic pressure predominantly 100 or more.  The September 2011 VA examiner specifically found that there was no such history and the Veteran's diastolic pressure readings through most of the rating period have been lower than 100.  Although he manifested elevated diastolic pressure during a four month period from January to April 2012, the Board cannot conclude that this acute increase most nearly approximates diastolic pressure predominantly 100 or more at any point during the rating period.  The Veteran's treating physicians have consistently characterized his hypertension as mild, and his diastolic and systolic pressure readings most nearly approximate the currently assigned noncompensable evaluation.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left knee and hypertension disabilities.  The Veteran's left knee manifests arthritis, limitation of motion, and pain.  His hypertension is mild and demonstrates elevated diastolic and systolic blood pressure readings without any associated complications.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected left knee and hypertension disabilities.  The record does not show that he is in receipt of Social Security disability benefits, and the September 2011 VA examiner specifically found that the Veteran's disabilities did not impact his employment.  The Veteran has also continued to work full time throughout the rating period and has not alleged that he is unemployable due to symptoms associated with his service-connected conditions.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to left knee osteoarthritis or hypertension.


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis based on limitation of flexion is denied.

Entitlement to a compensable initial rating for left knee osteoarthritis based on limitation of extension is denied.

Entitlement to a compensable initial rating for hypertension is denied. 


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


